DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2018, 10/23/2019, 12/30/2020 and 02/26/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2017-210350 filed on October 31 2017. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 6 and 7 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Nakanishi(US20120000891).


an articulated type robot which retains the target to be processed or the processing tool at an arm tip end portion and which includes a plurality of drive units that drive a plurality of drive axes([0040] disclosing articulate type robot with arm tip end portion that includes plurality of drive axis, and see Fig. 2, [0046] disclosing the plurality of axis are driven, i.e have drive units); and
a robot controller which controls, based on a target position of the robot, the drive units of the robot so as to control a relative position of the target to be processed and the processing tool,  wherein the robot controller includes:
a torque information detection unit which detects torque information on torques of the drive units in the robot( [0054] disclosing a robot controller that controls drive units to control a relative poistion of the processing tool or target. [0063] disclosing torque information detection unit that detects torque information in drive units);
a contact position estimation unit, which estimates, based on a change of tendency of a variation in the torque information of at least one of the drive units detected in the torque information detection unit, a contact position in which the target to be processed and the processing tool make contact with each other([0054] disclosing an encoder which detects axis positions, [0063] disclosing detecting contact position of the processing tool with target when there is a variation in torque); and
disclosing restoring the target position of the robot based on the estimated contact position).
	

Regarding claim 6, Nakanishi teaches The robot system according to claim 1, wherein the torque information is the torques or drive currents of the drive units([0063] disclosing torque command is torque of drive unit).

Regarding claim 7, Nakanishi teaches The robot system according to claim 1, wherein the system is a spot welding system which includes a spot welding gun  as the processing tool and which performs spot welding on  workpiece serving as the target to be processed([0041] disclosing a spot welding gun as the processing tool to perform welding on a workpiece).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatenable by Nakanishi(US20120000891) in view of Ueberle(US20160375588).
	Nakanishi teaches The robot system according to claim 1. Nakanishi does not teach wherein the change of the tendency of the variation in the torque information is a change of an amount of variation in the torque information per unit time.
	Ueberle teaches wherein the change of the tendency of the variation in the torque information is a change of an amount of variation in the torque information per unit time( [0022]-[0024] disclosing a variation of torque is variation of torque information per unit time).
	Nakanishi and Ueberle are analogous art because they are in the same field of endeavor, Robot detecting external forces and torques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Nakanishi to incorporate the teaching of Ueberle of wherein the change of the tendency of the variation in the torque information is a change of an amount of variation in the torque information per unit time. It would have been obvious to try to solve the problem of detecting a threshold force/torque value where the solutions are finite, one with skill in the art could have persued the known potential solutions with reasonable expectation of success. 

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2 would be allowable for disclosing The robot system according to claim 1, wherein the drive axes of the robot include a wrist axis on a side of the arm tip end portion and a basic axis on a side opposite to the arm tip end portion,
the robot controller further includes: a torque restriction unit which restricts at least one of the torques of the drive units; and
a control method switching unit which estimates, based on a posture of the robot in the target position, an S/N ratio between moment S that is received by the drive axes 'when the target to be processed and the processing tool make contact with each other and a fluctuation N that is produced in the drive axes, and 'which switches control methods based on the estimated S/N ratio and
when a drive axis is present in which the estimated S/N ratio is equal to or more than a first switching threshold value, the control method switching unit estimates the contact position of the target to be processed and the processing tool with the contact position estimation unit, and compensates the target position of the robot with the position compensation unit;
whereas when the drive axis is not present in which the estimated S/N ratio is equal to or more than the first switching threshold 'value, the control method switching unit restricts a torque of the basic axis with the torque restriction unit.

 	Claims 3 and 4 are allowable based on their dependency on claim 2.

Response to Arguments
1/29/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that “Nakanishi does not disclose the features of claim 1, in particular “a robot system which uses the torque information of a robot axis so as to accurately detect a contact position of a processing tool and a target to be processed”, Nakanishi discloses in paragraph [0063] that the robot controller detects the contact position with the work piece “processing tool” based on the torque command to the gun-axis servomotor. The gun-axis servomotor here is a drive unit attached to the robot and the robot controller not the gun controller is detecting the command torque. 
In response to applicant’s argument that “it is evident from a review of paragraph [0063] and the remaining portions of Nakanishi.... In other words, there is no teaching, or even a suggestion, in Nakanishi, of detecting torque information on torques of the drive units in the robot....and the processing tool makes contact with each other emphasis added”, Nakanishi discloses that the control system of the robot detects a torque variation “threshold” on a drive unit “gun-axis drive” which is attached to the robot and determines the contact position with the work piece.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US-20190022859 teaches robot detecting a contact position of a workpiece based on external forces and correcting the arm position.
US-20180133897 teaches torque detector that detects disturbance torques applied to a multi axis robot.
US-20140183246 teaches a robot detecting a contact position on a workpiece.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664